DUCKER, JUDGE:
Claimant, Arden Harmon, alleges that on April 10, 1971, his wife was driving his automobile on the Patrick Street Bridge which crosses the Kanawha River in Charleston, West Virginia, while the employees of the West Virginia Department of Highways were engaged in the painting of said bridge, and that some red lead paint which was being used by the highway personnel on such work fell on his automobile. The Highway Department’s employees’ attention was called to the incident and the paint was removed by them, but the car needed further paint removal, cleaning and waxing, the cost of which was $27.86.
All of these facts, including the reasonableness of the charges, were stipulated by the Claimant and counsel for the State, and as this damage undoubtedly resulted from the negligence of the state employees, we are of the opinion to and do hereby award the Claimant the sum of $27.86.
Award of $27.86.